Title: From Alexander Hamilton to Aaron Ogden, 18 March 1799
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            New York March 18. 1799
          
          As from the nature of the cases to be tried it is desireable to have a court strong in discernment—I wish Captain Williamson at all events to be a member. You will please to notify him accordingly.
          With great consideration and esteem  I am Sir Yr obed Servt.
          
            A Hamilton
          
          Col Ogden
        